MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016 ME 125 
Docket:	      Aro-16-12	
Submitted	 	
  On	Briefs:	 July	20,	2016	
Decided:	     August	9,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	MAGDALENA	F.	et	al.	
	
	
PER	CURIAM	

        [¶1]		The	mother	and	father	of	Magdalena	F.,	Rhiannon	F.,	and	Robert	F.	

appeal	 from	 a	 judgment	 of	 the	 District	 Court	 (Caribou,	 Soucy,	 J.)	 terminating	

their	 parental	 rights	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)	

(2015).		We	affirm	the	judgment.1	

        [¶2]	 	 In	 a	 judgment	 issued	 in	 January	 2016	 following	 a	 three-day	

hearing	held	in	July	and	August	2015,	the	court	found	by	clear	and	convincing	

evidence	 that	 both	 parents	 have	 failed	 to	 make	 a	 good	 faith	 effort	 to	

rehabilitate	and	reunify	with	the	children	and	that	termination	is	in	the	best	

interest	of	each	child.		See	id.	§	4055(1)(B)(2)(a),	(b)(iv).		The	court	also	found	

that	 neither	 parent	 is	 willing	 and	 able	 to	 protect	 the	 children	 from	 jeopardy	

and	that	these	circumstances	are	unlikely	to	change	within	a	time	reasonably	



    1		We	also	deny	the	mother’s	request	for	oral	argument,	see	M.R.	App.	P.	11(g)(1).	
2	

calculated	 to	 meet	 the	 children’s	 needs;	 that	 the	 mother	 has	 been	 unwilling	

and	 unable	 to	 take	 responsibility	 for	 the	 children	 within	 a	 time	 reasonably	

calculated	to	meet	the	children’s	needs;	and	that	the	father	acknowledged	that	

he	 is	 not	 presently	 able	 to	 take	 responsibility	 for	 the	 children.2	 	 See	 id.	

§	4055(1)(B)(2)(b)(i)-(ii).			

         [¶3]	 	 The	 court	 made	 the	 following	 factual	 findings,	 which	 are	

supported	by	competent	evidence	in	the	record.		In	re	Hannah	S.,	2016 ME 32,	

¶	3,	133 A.3d 590.			

         [¶4]	 	 In	 February	 2014,	 the	 Department	 initiated	 this	 child	 protection	

proceeding	because	of	parental	neglect	and	the	threat	of	neglect.		The	children	

have	 been	 in	 the	 custody	 of	 the	 Department	 since	 that	 time,	 and	 in	 fact	 the	

children	 previously	 were	 in	 the	 Department’s	 custody	 from	 April	 2010	 to	

March	2012	for	the	same	reasons.	

         [¶5]	 	 Each	 of	 the	 children	 has	 special	 needs	 and	 “require[s]	

extraordinary	levels	of	care.”		Each	suffers	from	reactive	attachment	disorder,	

which	is	usually	caused	by	the	failure	to	develop	healthy	relationships	in	early	

     2		The	court	did	not	expressly	state	the	standard	of	proof	by	which	it	made	these	two	particular	

determinations	of	parental	unfitness.		The	termination	order	makes	clear,	however,	that	the	court	
was	 fully	 aware	 that	 the	 Department	 was	 required	 to	 prove	 parental	 unfitness	 by	 clear	 and	
convincing	evidence,	and	in	fact	the	court	explicitly	invoked	that	standard	when	it	found	parental	
unfitness	 as	 defined	 in	 22	 M.R.S.	 §	4055(1)(B)(2)(b)(iv)	 (2015).	 	 Neither	 parent	 challenges	 the	
judgment	on	the	basis	that	the	court	failed	to	explicitly	state	the	standard	of	proof	for	each	finding	
of	parental	unfitness,	and	any	such	challenge	would	be	unavailing.	
                                                                                         3	

childhood.	 	 Each	 child	 acts	 “aggressively,	 disruptively,	 and	 defiantly.”	 	 The	

oldest	child,	now	nine	years	old,	has	engaged	in	extreme	behavior	that	led	to	

her	admission	into	a	crisis	stabilization	facility.		Because	of	conflicts	with	her	

brother,	who	is	the	youngest	child,	those	two	children	cannot	reside	together.		

The	 parents	 have	 not	 provided	 her	 with	 the	 “patience,	 stability,	 positive	

regard,	 and	 unconditional	 love”	 that	 she	 needs,	 and	 the	 parents	 cannot	

consistently	 do	 so	 now.	 	 The	 middle	 child,	 who	 is	 seven	 years	 old,	 acts	 even	

more	 “disruptively,	 defiantly,	 and	 aggressively”	 than	 her	 older	 sister.	 	 She	 is	

diagnosed	 with	 post-traumatic	 stress	 disorder,	 is	 engaged	 in	 therapy	 and	

other	services,	and	needs	“consistency	and	a	highly	structured	environment,”	

which	 the	 parents	 are	 unable	 to	 provide.	 	 The	 youngest	 child,	 who	 also	 is	

diagnosed	with	post-traumatic	stress	disorder,	is	six	years	old.		He	was	once	

admitted	into	a	psychiatric	facility,	and	he	frequently	acts	in	an	impulsive	and	

“extremely	aggressive”	manner,	requiring	“constant	and	close	supervision”	to	

keep	him	safe.		

      [¶6]	 	 Efforts	 to	 reunify	 the	 children	 with	 their	 parents	 were	

unsuccessful.	 	 The	 parents	 were	 not	 engaged	 or	 cooperative	 during	 the	

reunification	 process	 and,	 as	 the	 court	 found,	 failed	 to	 provide	 the	 patience,	

structure,	and	stability	that	the	children	need.	
4	

       [¶7]	 	 Although	 the	 mother	 has	 acknowledged	 that	 she	 locked	 the	

children	 in	 their	 room	 for	 extended	 periods	 of	 time,	 disciplined	 them	

inappropriately,	 and	 failed	 to	 provide	 adequate	 care	 and	 supervision,	 she	

failed	 to	 offer	 any	 solutions	 to	 address	 her	 parenting	 deficits.	 	 She	 has	 been	

diagnosed	 with	 a	 personality	 disorder,	 to	 which	 she	 attributes	 her	 “heavy”	

emotional	 reliance	 on	 others,	 although	 she	 also	 can	 be	 “very	 distant”	 and	

affected	by	a	sense	of	hopelessness.		The	court	found	that	her	“approach	to	the	

issues	in	this	case	was	curiously	dispassionate”	and	that	“[o]bviously,	[she]	is	

not	ready	to	assume	responsibility	for	these	three	high-needs	children.”			

       [¶8]		As	to	the	father,	he	was	incarcerated	for	significant	periods	of	time	

during	the	children’s	lives.		In	late	2013,	when	he	was	released	after	spending	

three	 years	 in	 prison,	 he	 became	 primarily	 responsible	 for	 child	 care	 during	

the	 next	 few	 months	 until	 the	 children	 were	 taken	 into	 the	 Department’s	

custody	for	the	second	time.		The	father	denies	any	neglect	of	the	children	and,	

as	 the	 court	 found,	 is	 “largely	 oblivious”	 to	 the	 Department’s	 allegations	 of	

neglect	 and	 abuse—even	 though	 in	 May	 2014	 he	 agreed	 to	 the	 court’s	

issuance	 of	 a	 jeopardy	 order	 against	 him	 based	 on	 those	 allegations,	 see	

22	M.R.S.	§	4035	(2015).		Further,	as	the	court	noted,	the	father	acknowledges	

that	he	is	not	ready	to	assume	responsibility	for	the	children.	
                                                                                                            5	

        [¶9]		On	appeal,	the	principal	argument	of	each	parent	is	that	the	court	

improperly	 faulted	 them	 for	 their	 respective	 failures	 to	 adequately	 fulfill	 the	

requirements	of	the	reunification	plans.		These	arguments	fail	because	they	do	

not	 have	 support	 in	 the	 record	 and	 are	 based	 on	 a	 misapprehension	 of	 the	

court’s	reasoning.3	

        [¶10]	 	 The	 mother	 argues	 that	 the	 court	 based	 its	 finding	 of	 parental	

unfitness	 on	 her	 inconsistent	 attendance	 at	 scheduled	 supervised	 visitation	

with	 the	 children—a	 problem	 she	 attributes	 to	 scheduling	 conflicts	 arising	

from	 her	 employment	 that,	 pursuant	 to	 the	 Department’s	 reunification	 plan,	

she	is	required	to	maintain.		She	argues	that	the	plan	“set	[her]	up	for	failure”	

and	deprived	her	of	due	process	because	it	was	impossible	for	her	to	fulfill	its	

requirements.		For	two	reasons,	this	argument	is	groundless.			

        [¶11]	 	 First,	 as	 the	 mother	 herself	 testified,	 her	 missed	 visits	 with	 the	

children	were	“mostly	[her]	fault	due	to	just	lack	of	organization”	because	she	

forgot	to	call	for	transportation	arranged	by	the	Department,	or	to	confirm	her	

plan	to	show	up	for	the	visits—which	the	Department	required	her	to	do	after	

she	missed	numerous	sessions,	which	resulted	in	difficulties	for	these	children	

   3		 We	 also	 reiterate	 that	 because	 the	 Department’s	 compliance	 with	 its	 reunification	 duties	
prescribed	 in	 22	 M.R.S.	 §	 4041(1-A)	 (2015)	 is	 not	 a	 discrete	 element	 of	 proof	 in	 a	 termination	
proceeding,	any	failure	of	the	Department	to	comply	with	those	duties	does	not	preclude	a	finding	
of	parental	unfitness.		In	re	Doris	G.,	2006 ME 142,	¶	17,	912 A.2d 572.	
6	

who	 need	 structure	 and	 consistency—even	 though	 she	 left	 notes	 and	 other	

reminders	to	herself.		

       [¶12]		Second,	the	court’s	determination	of	parental	unfitness	as	to	the	

mother	 did	 not	 rest	 on	 this	 narrow	 factual	 aspect	 of	 the	 case.	 	 Rather,	 the	

court	 engaged	 in	 a	 broader	 assessment	 of	 the	 evidence	 and	 concluded,	 with	

support	 in	 the	 record,	 that	 the	 mother	 failed	 to	 adequately	 engage	 in	 the	

reunification	 process,	 develop	 solutions	 for	 past	 neglect,	 and	 assume	

responsibility	 for	 the	 children	 within	 a	 time	 frame	 that	 would	 meet	 their	

needs.				

       [¶13]		The	father	argues	that	he	was	unable	to	satisfy	the	requirements	

of	 the	 reunification	 plan	 because	 the	 parenting	 program	 he	 was	 required	 to	

attend	 was	 not	 offered	 at	 the	 time.	 	 The	 record	 does	 not	 confirm	 that	 the	

program	 was	 not	 in	 session,	 and	 in	 fact,	 the	 father	 testified	 that	 he	 had	 not	

actually	 sought	 out	 information	 about	 it.	 	 More	 importantly,	 however,	 the	

court’s	 finding	 of	 the	 father’s	 parental	 unfitness	 does	 not	 even	 specifically	

refer	to	the	parenting	program.		Instead,	that	determination	rests	on	a	more	

comprehensive	 assessment	 of	 his	 unwillingness	 and	 inability	 to	 protect	 the	

children	 from	 jeopardy	 and	 to	 engage	 in	 good	 faith	 efforts	 to	 reunify	 and	

rehabilitate.		
                                                                                              7	

         [¶14]	 	 Because	 the	 trial	 record	 supports	 the	 court’s	 findings,	 by	 clear	

and	convincing	evidence,	of	at	least	one	ground	of	parental	unfitness	and	that	

termination	 is	 in	 the	 best	 interest	 of	 the	 children,	 we	 affirm.	 	 See	 In	 re	 B.P.,	

2015 ME 139,	¶	16,	126 A.3d 713.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	      	     	     	
	
On	the	briefs:	
	
     Matthew	A.	Hunter,	Esq.,	Caribou,	for	appellant	father	
     	
     John	 W.	 Tebbetts,	 Esq.,	 Law	 Office	 of	 Christine	 M.	 Smith,	
     Presque	Isle,	for	appellant	mother	
     	
     Janet	T.	Mills,	Attorney	General,	Meghan	Szylvian,	Asst.	Atty.	
     Gen.,	 and	 Sarah	 Glidden,	 Stud.	 Atty.,	 Office	 of	 the	 Attorney	
     General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
     Human	Services	
	
	
	
Caribou	District	Court	docket	number	PC-2014-03	
FOR	CLERK	REFERENCE	ONLY